In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00201-CV


                       IN THE INTEREST OF A.G.D., A CHILD

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
         Trial Court No. 2014-509,879, Honorable Ruben Gonzales Reyes, Presiding

                                    June 16, 2015

                          ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Pending before the court is A.M.’s motion to appoint counsel. He is currently

imprisoned, and his parental rights to his child were terminated on May 7, 2015. An

appeal was perfected from that order. The petition to terminate his parental rights was

filed by the mother of the child and not by a governmental entity.             Therefore,

appointment of counsel is not mandatory.       See TEX. FAMILY CODE ANN. § 107.013

(West 2014). However, authority has interpreted § 107.021 of the Texas Family Code

as granting trial courts the discretion to appoint counsel in termination proceedings

wherein the State of Texas is not a party. Id. at § 107.021; see In re. J.C., 250 S.W.3d
486, 489 (Tex. App.—Fort Worth 2008, pet. denied).
       Accordingly, we abate this appeal and remand the cause to the 72nd Judicial

District Court for Lubbock County, Texas (trial court) for further proceedings. Upon

remand, the trial court shall immediately cause notice of a hearing to be given and,

thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant should be appointed counsel due to his indigency and
          other circumstances particular to him and the nature of the proceeding
          involved.

       The trial court shall cause the hearing to be transcribed. So too shall it

1) execute findings of fact and conclusions of law addressing the foregoing issues,

2) cause to be developed a supplemental clerk’s record containing its findings of fact

and conclusions of law and all orders it may issue as a result of its hearing in this

matter, and 3) cause to be developed a reporter’s record transcribing the evidence and

arguments presented at the aforementioned hearing, if any. If it is determined that

appellant is indigent and is entitled to appointed counsel, the trial court may appoint him

counsel; the name, address, and phone number of any new counsel appointed shall be

included in the aforementioned findings. Additionally, the district court shall then file the

supplemental records and reporter’s records transcribing the hearing with the clerk of

this court on or before June 26, 2015. Should further time be needed by the trial court

to perform these tasks, then same must be requested before June 26, 2015.


       It is so ordered.


                                                                Per Curiam


                                             2